Title: To Thomas Jefferson from L. J. M. Daubenton, 2 October 1787
From: Daubenton (Aubenton), Louis Jean Marie
To: Jefferson, Thomas



a Paris le 2 octobre 1787

M. Daubenton a l’honneur d’assurer Monsieur Jefferton de ses respects. Il a reçu La lettre et la caisse; demain il en donnera avis a M. Le Cte. de Buffon en lui envoyant la lettre. Il paroit que cette caisse contient des depouilles fort interressantes d’animaux peu connus; c’est un present qui fera grand plaisir a M. de Buffon et grand bien au cabinet d’histoire naturelle.
